WidePoint Corporation 18W100 22nd Street Oakbrook Terrace, Illinois 60181 December 16, 2010 Room 4561 Kathleen Collins Accounting Branch Chief United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: WidePoint Corporation Form 10-K for the Year Ended December 31, 2009 Filed March 31, 2010 Form 10-Q for Quarterly Period Ended September 30, 2010 Filed November 12, 2010 File No. 001-33035 Dear Ms. Collins: WidePoint Corporation (the “Company”) has reviewed your letter dated December 7, 2010 (the “December 7 Comment Letter”) regarding the Company’s Form 10-K and 10-Q referenced above.As discussed and agreed upon with the United States Securities and Exchange Commission on December 14, 2010, the Company will file its response to the December 7 Comment Letter no later than January 7, 2011. If you have any further comments regarding this letter, please contact the undersigned or the Company’s outside counsel, Thomas L. James, Esq., Foley & Lardner LLP, 3treet N.W., Washington, D.C. 20007; Telephone No.: (202) 672-5300, Facsimile No.: (202) 672-5389. Sincerely, /s/ James T. McCubbin James T. McCubbin, Chief Financial Officer
